UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6411



JUNG KWANG KIM,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-365-AM)


Submitted:   June 15, 2000                 Decided:   June 23, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Jung Kwang Kim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jung Kwang Kim seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).    We have reviewed the record, the district

court's opinion, and Kim's informal appellate brief.      Because Kim

failed to challenge in his informal brief the district court's

finding that his § 2254 petition was time-barred, he has not pre-

served any issue for our review.       See 4th Cir. R. 34(b).    Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court.      See Kim v. Angelone,

No. CA-00-365-AM (E.D. Va. Mar. 10, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                   2